Case 2:18-cv-01600-MKB-JO Document 143 Filed 09/12/19 Page 1 of 1 PagelD #: 1374

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

STEVENS BALDO & LIGHTY, PLLC,
Case No. 2:18-CV-01600-MKB-JO
Plaintiff,
Vv. NOTICE OF APPEARANCE
ANTHONY J. DELLUNIVERSITA, PAUL A.
DELLUNIVERSITA, KELLY WALSH,
ANTHONY P. DELLUNIVERSITA, GAIL A.
DELLUNIVERSITA, INDIVIDUALLY AND
AS THE TRUSTEE OF THE GAIL A.
DELLUNIVERSITA LIVING TRUST,
PCI COIN GRADING, INC.,
AND PCA COLLECTIBLES, INC.,

Defendants.

Nee Ne Nee ee ae Nee Se! Nee” me” Nom” Nasa! Nae Nee amie” Set!” Nae” Soma” me

 

PLEASE TAKE NOTICE THAT

Kelly D. Schneid

Moritt Hock & Hamroff LLP
400 Garden City Plaza

Garden City, New York 11530
(516) 873-2000
kschneid@moritthock.com

hereby appears as counsel on behalf of Defendants Paul A. Delluniversita, Kelly Walsh, and Gail
A. Delluniversita, individually and as the trustee of the Gail A. Delluniversita Living Trust in

above-captioned action.

Dated: Garden City, New York
September 12, 2019
MORITT HOCK & HAMROFF LLP

By:  /s/ Kelly Schneid
Kelly Schneid
400 Garden City Plaza
Garden City, New York 11530
(516) 873-2000
kschneid@moritthock.com

2025257v1
